                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                January 31, 2019
                   IN THE UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

RAYMOND LEE CAVITT,                         §
                                            §
              Petitioner,                   §
                                            §
v.                                          §          CIVIL ACTION NO. H-16-3137
                                            §
LORIE DAVIS,                                §
                                            §
              Respondent.                   §

                                        ORDER

       The Court dismissed this pro se state inmate section 2254 lawsuit on February 16,

2018. The Fifth Circuit Court of Appeals denied petitioner a certificate of appealability

on November 2, 2018. On January 28, 2019, petitioner filed the pending Rule 60(b)(6)

motion to set aside the Court’s dismissal order. (Docket Entry No. 70.)

       “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and

newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). A Rule

60(b)(6) movant must also show “extraordinary circumstances justifying the reopening of

a final judgment.” Id. at 535. However, a federal district court examining a Rule 60(b)

motion must first determine whether the motion constitutes an unauthorized successive

habeas petition.

       In Gonzalez, the Supreme Court distinguished between a subsequent habeas petition

and a true Rule 60(b) motion along the lines of substance and procedure. A motion is

substantive – and thus a successive habeas petition – if it “seeks to add a new ground for
relief,” or if it “attacks the federal court’s previous resolution of a claim on the merits,

since alleging that the court erred in denying habeas relief on the merits is effectively

indistinguishable from alleging that the movant is, under the substantive provisions of the

statutes, entitled to habeas relief.” If, however, the motion challenges “not the substance

of the federal court’s resolution of a claim on the merits, but some defect in the integrity

of the federal habeas proceedings,” then a Rule 60(b) motion is proper.

       In the instant motion, petitioner challenges the court’s substantive resolutions of his

earlier habeas claims. Consequently, his Rule 60(b)(6) motion stands as a successive

habeas petition. Public records for the Fifth Circuit Court of Appeals show that petitioner

did not obtain authorization from that court to file a successive petition. This Court is

without jurisdiction to proceed on petitioner’s Rule 60(b)(6) claims, and his motion must

be dismissed for want of jurisdiction as an unauthorized successive petition.

       For the above reasons, petitioner’s Rule 60(b)(6) motion (Docket Entry No. 70) is

DISMISSED WITHOUT PREJUDICE FOR WANT OF JURISDICTION as an

unauthorized successive habeas petition.      A certificate of appealability is DENIED.



       Signed at Houston, Texas on January 31, 2019.




                                                         Gray H. Miller
                                                  Senior United States District Judge



                                              2
